                             UNITED STATES DISTRICT COURT
                                                                                        FILED
                            SOUTHERN DISTRICT OF CALIFORNI                                MAR 0 1 2019
                                                                                    CLERK US DISTRICT COURT
                                                                                 SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                             CASE NO. 18CR5545-D         y                      DEPUTY


                                      Plaintiff,

                      vs.                             JUDGMENT OF DISMISSAL
 EDWIN BLADIMIR GIRON MARTIR,

                                    Defendant.


              IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has granted the
       motion of the Government for dismissal of this case, without prejudice; or

       the Court has dismissed the case for unnecessary delay; or

__x_ the Court has granted the motion of the Government for dismissal without prejudice; or
       the Court has granted the motion of the defendant for dismissal/judgment of acquittal; or

       a jury has been waived, and the Court has found the defendant not guilty; or

       the jury has returned its verdict, finding the defendant not guilty;

__x_ of the offense(s) as charged in the Information:

         18 U.S.C. 1546

               IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.



 DATED: March 1, 2019
                                                            Hon. DANA M. SABRAW
                                                            UNITED STATES DISTRICT JUDGE
